Citation Nr: 0203872	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  96-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder, on a direct basis.  

2.  Entitlement to service connection for a low back 
disability claimed as a manifestation of an undiagnosed 
illness.  

3.  Entitlement to service connection for musculoskeletal 
symptoms to include finger numbness and shoulder and neck 
joint throbbing claimed as manifestations of an undiagnosed 
illness.  

4.  Entitlement to service connection for knee pain claimed 
as a manifestation of an undiagnosed disorder.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1974 and active duty from September 1990 to August 1991.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Regional Office which denied service 
connection for a chronic low back disorder to include low 
back strain; an undiagnosed disorder manifested by finger 
numbness, shoulder and neck joint throbbing, and knee pain; 
dermatitis of the hands; tension headaches; and an 
undiagnosed disorder manifested by kidney stones.  In August 
1999, the Board determined that the veteran has not submitted 
well-grounded claims of entitlement to service connection for 
an undiagnosed disorder manifested by a skin rash, an 
undiagnosed disorder manifested by urological symptoms, a 
urological disorder, and an undiagnosed disorder manifested 
by headaches; denied those claims; and remanded the issues of 
the veteran's entitlement to service connection for a chronic 
low back disorder, an undiagnosed disorder manifested by back 
symptoms, an undiagnosed disorder manifested by finger 
numbness and shoulder and neck joint throbbing, and an 
undiagnosed disorder manifested by knee pain for additional 
action.  

In August 2000, Winston-Salem, North Carolina, Regional 
Office (RO), in pertinent part, determined that the veteran 
had not submitted well-grounded claims of entitlement to 
service connection for the claimed disabilities.  In May 
2001, the Board remanded the veteran's claims to the RO for 
additional action.  The veteran has represented himself 
throughout this appeal.  

The issues of the veteran's entitlement to service connection 
for low back disability claimed as a manifestation of an 
undiagnosed illness; musculoskeletal symptoms to include 
finger numbness and shoulder and neck joint throbbing claimed 
as manifestations of an undiagnosed illness; and knee pain 
claimed as a manifestation of an undiagnosed disorder are the 
subject of the Remand portion of this decision below.  


FINDINGS OF FACT

1.  A chronic low back disorder was not manifested during the 
veteran's periods of active service and active duty or for 
many years following service separation.  

2.  The veteran's current lumbar spine disorder has not been 
shown to have originated during active service.  


CONCLUSION OF LAW

A chronic lumbar spine disorder was not shown to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for a chronic 
low back disorder, the Board observes that the Department of 
Veterans Affairs (VA) has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)).  The veteran has been advised by 
the statement of the case and the supplemental statements of 
the case of the evidence that would be necessary for him to 
substantiate his claim.  The veteran has been afforded VA 
examinations for compensation purposes.  The examination 
reports are of record.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

The veteran's service medical records do not refer to a low 
back disorder or complaints.  At a December 1994 VA Persian 
Gulf evaluation, the veteran complained of occasional lower 
back pain.  He reported that he experienced low back pain 
while stationed in Saudi Arabia and Bahrain during the 
Persian Gulf War.  No lumber spine abnormalities were 
identified.  

A February 1995 VA hospital summary indicates that the 
veteran complained of intermittent back pain and dark brown 
urine of several months' duration.  On physical examination, 
treating VA medical personnel noted that the veteran's 
musculoskeletal system was unremarkable.  A contemporaneous 
intravenous pyelogram revealed bilateral renal calculi.  The 
veteran was diagnosed with bilateral renal calculi and 
subsequently underwent a percutaneous nephrostomy and a 
percutaneous ureteral lithotripsy.  

A March 1995 VA treatment record notes that X-ray studies of 
the lumbosacral spine were within normal limits.  VA clinical 
documentation dated in April 1995 states that the veteran 
complained of low back pain and stiffness.  The veteran 
presented a vague history of low back pain since 1990.  An 
impression of chronic lumbar muscle strain was advanced.  

A May 1995 written statement from Michael Smith, M.D., 
conveys that the veteran presented a history of low back pain 
with left leg pain and paresthesia since returning from the 
Persian Gulf War in July 1991.  Dr. Smith advanced 
impressions of "lumbosacral arthritis versus lumbosacral 
strain with radiculopathy (a herniated nucleus pulposus is 
also a very good possibility)."  

At a May 1995 VA examination for compensation purposes, the 
veteran complained of recurrent back pain which radiated to 
the left leg.  On examination, the veteran exhibited 
tenderness at the level of a prior nephrostomy and an 
essentially full lumbar spine range of motion.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed findings consistent with possible gall or renal 
stones and no spinal pathology.  A diagnosis of "low back 
pain with a normal exam" was advanced.  

An undated written statement from Linda F. Mitchell received 
in September 1995 relates that she had known the veteran 
since 1989.  She stated that the veteran complained of back 
pain upon his return home from Operation Desert Storm in 
1991.  The veteran continued to experience back pain and was 
subsequently diagnosed with kidney stones.  In his September 
1995 notice of disagreement, the veteran advanced that he had 
no health problems prior to Operation Desert Storm.  

At an April 2000 VA examination for compensation purposes, 
the veteran complained of intermittent low back pain 
associated with bending.  He reported that his complaints 
began in 1991.  The veteran was diagnosed with "postural 
lumbar spine strain with normal examination."  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records do not refer to a chronic lumbar 
spine disorder.  The first clinical documentation of a lumbar 
spine disorder is dated in 1995, some three years after 
service separation.  The veteran's current low back 
symptomatology has been variously characterized as chronic 
lumbar muscle strain; "lumbosacral arthritis versus 
lumbosacral strain with radiculopathy;" "low back pain with 
a normal examination;" and "postural lumbar spine strain 
with normal examination."  The veteran has also been treated 
for recurrent renal stones manifested, in part, by back pain.  

The veteran advances on appeal that his low back complaints 
began while he was stationed in the Persian Gulf or shortly 
after his return home.  No competent medical professional has 
clinically associated the onset of the veteran's low back 
complaints with his periods of active service and active 
duty.  Indeed, the veteran's claim is supported solely by his 
own statements.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that service connection for a 
chronic low back disorder on a direct or primary basis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303(d) (2001).  As noted above, the issue of the 
veteran's entitlement to service connection for a low back 
disability claimed as a manifestation of an undiagnosed 
disorder is the subject of the Remand portion of this 
decision.  


ORDER

Service connection for a chronic low back disorder is denied.  


REMAND

The provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
applicable to claims of entitlement for disabilities 
occurring in Persian Gulf War veterans have been recently 
amended.  The Board observes that the veteran's claims for 
service connection for a low back disability, knee pain, and 
musculoskeletal symptoms to include finger numbness and 
shoulder and neck joint throbbing claimed as manifestations 
of an undiagnosed illness have not been considered under the 
revised 

law and regulation.  Accordingly, this case is REMANDED for 
the following action:

The RO should evaluate the veteran's 
entitlement to service connection for a 
low back disability claimed as 
manifestations of an undiagnosed illness; 
knee pain claimed as manifestations of an 
undiagnosed illness; and musculoskeletal 
symptoms to include finger numbness and 
shoulder and neck joint throbbing claimed 
as manifestations of an undiagnosed 
illness under the applicable provisions 
of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
as amended.  

If the claims remain denied, the veteran should be provided 
with a supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to 

allow for due process of law.  No inference should be drawn 
from it regarding the final disposition of the veteran's 
claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

